Title: To Benjamin Franklin from Jonathan Williams, Jr., 2 March 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.—
Nantes March 2. 1779—
Capt Collas is now ready to sail in a little Brig which Mr Johnson has given him & in which I have a small Share.— At His request I gave him the Privateer Commission which was made out for his intended Cruize last Spring in the Mediterranean, and in order to put the matter on a regular Footing I inclose you a new Bond in proper Form.—
I am informed by Mr William Dennie that “in his Letters to Mr Moylan & Myself jointly of the 1 & 12 of Decemr he inclosed Bills on the Commrs for 2318 Dollars.” As I know one of the Vessells he wrote by is taken, and as I have never heard of these Bills, I shall be obliged to you if you will observe whether the Bills which may be presented to you endorsed by Wm Dennie to Mr Moylan or my order, are endorsed in turn by our genuine Signatures; I take this precaution because if the Letters were not Sunk, the Captor may, by counterfeiting Moylans or my Name, get the Bills paid.
I recvd the inclosed Letter from Doctor Cooper. I send it to you because if his Letters to you have miscarried you will see & be pleased at so good a mans remembrance of you.
I hear you have had the Gout I hope you are now better & will soon turn so troublesome a Companion out of Doors.— I have heard you intended to write to me about my accts which I anxiously wait for.—
The Bergere a french Ship from America is arrived at Port Louis with 300 hhds Tobacco on acct of Congress. The proprietor Messr Colpron & Co sent to me to know if I had any orders about it, as they did not know who to deliver it to, having had no application— I refered to Mr Schweighauser.
I am ever your most dutifully & affectionately
J Williams J
Dr Franklin
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis / a Passy / pres Paris
Notation: W. Dennie’s Bills
